TORBERT, Chief Justice.
The appellant, Bruce A. Campbell, initially filed a motion in the Birmingham Municipal Court to have a conviction for driving under the influence set aside on the basis of this Court’s decision in Ex parte Dison, 469 So.2d 662 (Ala.1984). Following the denial of this motion, Campbell filed a petition for writ of mandamus in the Jefferson County Circuit Court. The circuit court denied the writ on the grounds that Campbell had not established that he was entitled to the relief requested. Campbell appeals.
In Ex parte City of Dothan, [Ms. July 25,1986] (Ala.1986), this Court overruled Ex parte Dison. Thus, the appellant is not entitled to the relief requested in his petition for writ of mandamus in the circuit court. That court’s judgment is affirmed.
AFFIRMED.
*626MADDOX, SHORES, HOUSTON and STEAGALL, JJ., concur.
JONES, ALMON, BEATTY and ADAMS, JJ., dissent.